Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Johnny Lester Anderson, Appellant                      Appeal from the 276th District Court of
                                                        Marion County, Texas (Tr. Ct. No. F14904).
 No. 06-18-00106-CR         v.                          Memorandum Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the order to pay
attorney fees. As modified, we affirm the trial court’s judgment.
       We note that the appellant, Johnny Lester Anderson, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED OCTOBER 4, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk